Case 3:20-cv-07506 Document 3-2 Filed 10/26/20 Page 1 of 6




         EXHIBIT 2
                        Case 3:20-cv-07506 Document 3-2 Filed 10/26/20 Page 2 of 6


      Note: As our world comes together to slow the spread of COVID-19 pandemic, the Zoom Support Center has continued to operate 24x7 globally
      to support you. Please see the updated Support Guidelines (https://support.zoom.us/hc/articles/201362003) during these unprecedented times.




                   How can we help?                                                                                                       🔍

Zoom Help Center (/hc/en-us) > Integration (/hc/en-us/categories/200108426-Integration) > Integrations (/hc/en-us/sections/201312655-Integrations)


Getting Started              How To Use Zapier
(https://support.zoom.us/hc/en-
us/categories/200101697)
Audio, Video, Sharing
(https://support.zoom.us/hc/en-
us/categories/201137166)         Overview
Meetings & Webinars
                             With Zapier, you build simple automations called Zaps that work in the background and automate your work.
(https://support.zoom.us/hc/en-
us/categories/201146643)
                             For example, you can create a Zap that automatically subscribes new Zoom Webinar (/hc/en-
Zoom Phone
                             us/articles/200917029-Getting-Started-With-Video-Webinar) registrants to a MailChimp list. Or create a Zap
(https://support.zoom.us/hc/en-
us/categories/360001370051)
                             that registers a contact for a Zoom Webinar whenever a form is completed or a PayPal purchase is completed.
Account & Admin
(https://support.zoom.us/hc/en-
us/categories/201137176)
                             Every Zap has a trigger (https://zapier.com/developer/documentation/v1/triggers/) app, that kicks off the
Zoom Rooms                   automation and causes an action (https://zapier.com/developer/documentation/v1/actions/) to happen in
(https://support.zoom.us/hc/en-
us/categories/200108436)     another app. Zapier is the connection between these apps and allows you to connect and automate the tools
H.323/SIP
                             you use to run your business.
(https://support.zoom.us/hc/en-
us/categories/200110033)
                             This article covers:
Messaging
(https://support.zoom.us/hc/en-
                                     Triggers with Zoom
us/categories/201137186)
Integration                          Actions with Zoom
(https://support.zoom.us/hc/en-
us/categories/200108426)             Configuring Zoom and Zapier
On-Premise                           Popular Zaps Using Zoom
(https://support.zoom.us/hc/en-
us/categories/201146653)
Training                         Prerequisites
(https://support.zoom.us/hc/en-
us/sections/201740096)               Pro, Business, Education, Enterprise or API plan

                                          Zapier account
Recently viewed
articles
Virtual Background               Instructions
(/hc/en-
us/articles/210707503-
                                 Triggers with Zoom
Virtual-Background)
                                 Triggers mean that when something occurs in Zoom, Zapier causes an action in another app.
Related articles
Getting started with webinar Available Triggers with Zoom:
(/hc/en-us/related/click?
data=BAh7CjobZGVzdGluYXRpb25fYXJ0aWNsZV9pZGkEJcD5CzoYcmVmZXJyZXJfYXJ0aWNsZV9pZGkEaQc8DDoLbG9jYWxlSSIKZW4tdXMGOgZFVDoIdXJsSSI%2BL2hjL2VuLXVzL2Fyd
                                    When a meeting is created
-9d3fe482d850a20c044fb4f770a63143ec9a48ee)
                                          When a webinar is created
Live training webinars
(/hc/en-us/related/click?         When a participant registers for a webinar
data=BAh7CjobZGVzdGluYXRpb25fYXJ0aWNsZV9pZGwrCGefbtNTADoYcmVmZXJyZXJfYXJ0aWNsZV9pZGkEaQc8DDoLbG9jYWxlSSIKZW4tdXMGOgZFVDoIdXJsSSI7L2hjL2VuLXVzL2F
-90cc7434d17164fc79555861c2fb58de6dfc675b)
                                 Actions with Zoom
Virtual Background (/hc/en-
us/related/click?           Actions mean that when something occurs in another app, Zapier causes an action in Zoom.
data=BAh7CjobZGVzdGluYXRpb25fYXJ0aWNsZV9pZGkELySPDDoYcmVmZXJyZXJfYXJ0aWNsZV9pZGkEaQc8DDoLbG9jYWxlSSIKZW4tdXMGOgZFVDoIdXJsSSI0L2hjL2VuLXVzL2FydGlj
-6426cb59ed626e94a7657525ac108aa7190d471a)
                            Available Actions with Zoom:
Zoom technical support
(/hc/en-us/related/click?         Create a meeting
data=BAh7CjobZGVzdGluYXRpb25fYXJ0aWNsZV9pZGkEU4oADDoYcmVmZXJyZXJfYXJ0aWNsZV9pZGkEaQc8DDoLbG9jYWxlSSIKZW4tdXMGOgZFVDoIdXJsSSI4L2hjL2VuLXVzL2FydG
                                  Create a webinar
-2cf06fb901105e63752876b9397e4909f2bc13f0)
Frequently asked questions                Register a participant for a one-time webinar
for admins (/hc/en-
                                                                                                                                                     /
us/related/click?  Case 3:20-cv-07506 Document 3-2 Filed 10/26/20 Page 3 of 6
                           Configuring Zoom and Zapier
data=BAh7CjobZGVzdGluYXRpb25fYXJ0aWNsZV9pZGwrCLyyM9RTADoYcmVmZXJyZXJfYXJ0aWNsZV9pZGkEaQc8DDoLbG9jYWxlSSIKZW4tdXMGOgZFVDoIdXJsSSJKL2hjL2VuLXVzL2
-                          The following will go over a quick example of how to configure Zoom on Zapier.
dcf76be70a7ad7fcb67448a74575a77fe21abba5)
                               1. If you have not already done so, sign up for Zapier (https://zapier.com/sign-up/).




                                 (/hc/article_attachments/115017866643/Screen_Shot_2017-11-20_at_12.42.17_PM.png)

                               2. Sign in to Zapier (https://zapier.com/login/) and select Make A Zap. (https://zapier.com/app/editor)




                                 (/hc/article_attachments/115017688946/Screen_Shot_2017-11-20_at_12.43.48_PM.png)

                               3. After selecting Make A Zap, you will be prompted to select a trigger.




                                 (/hc/en-us/article_attachments/203124715/3SelectTriggerAndAction.png)



                                 (/hc/en-us/article_attachments/203124735/7GmailExample.png)




                                                                                                                                         /
Case 3:20-cv-07506         Document
        4. When you add Zoom                 3-2 orFiled
                             as either the trigger         10/26/20
                                                   action, you              Pageyour
                                                               will need to connect 4 of 6 account.
                                                                                      Zoom




              (/hc/article_attachments/115017690726/Screen_Shot_2017-11-20_at_1.46.06_PM.png)

           5. Selecting Connect a Zoom Account will prompt you to enter the Zoom API Key and Secret for Zapier.

              This is a different API Key and Secret than the one you use for other integrations.




              (/hc/article_attachments/115017690706/Screen_Shot_2017-11-20_at_1.46.19_PM.png)

              The Zapier API Key and Secret is under Integration Authentication section under the My

              Meeting Settings (https://www.zoom.us/profile/setting) section of Zoom.




              (/hc/article_attachments/115017867563/32ad6d44-e0ad-4a4c-93b2-ffe1605081ea.png)

              Note: The Key and Secret here have been blocked out for security purposes. Your Key and Secret will not be obscured.


           6. Press test to confirm it's working correctly.




              (/hc/article_attachments/115017868303/Screen_Shot_2017-11-20_at_1.50.18_PM.png)



                                                                                                                                     /
Case 3:20-cv-07506             Document
        7. If entered correctly,                3-2 will
                                 the following message Filed  10/26/20 Page 5 of 6
                                                          appear.




              (/hc/article_attachments/115017690866/Screen_Shot_2017-11-20_at_1.50.33_PM.png)

           8. Follow the steps to finish creating your Zap and test your Zap.

              (/hc/en-us/article_attachments/203124775/15TestThisZap.png)

           9. Once testing is completed, you can turn on your newly created Zap




              (/hc/article_attachments/115017691006/Screen_Shot_2017-11-20_at_1.53.51_PM.png)

          10. On your Integrations page in Zoom (https://zoom.us/account/integration#token), you can see any

              events with Zapier by clicking on View Configuration.




              (/hc/article_attachments/115017691266/52e7e1b2-103c-4571-8d25-1ced37a428a9.png)


       Popular Zaps Using Zoom
       How to Use Zapier to Register Webinar Attendees
       You can use Zapier to automatically register participants for a webinar when they sign up via another app, like

       a form or an email list. For example, if you're collecting sign-ups for a webinar via a form or a calendar invite,

       you can build automation (a Zap) that watches for new signups in your form and registers that contact for a

       webinar automatically. That way, you don't have to manually add webinar registrants by hand.

       Here are some of the ways Zoom users are automating their webinar workflows with Zapier.


       How to Use Zapier + a Payment Processor to Register Paid
       Webinar Attendees
       If you are running a paid webinar, you can use Zapier to help register paid attendees to your webinar

       automatically. To do this, you'll need:

              An app that collects payment from your attendees, like PayPal or Eventbrite. Keep in mind if you're

              using PayPal to collect payment, you'll need a website, landing page, or similar to embed your PayPal

              button.

              A Zapier (https://zapier.com/) account

              Host user type must be Pro and be assigned the Webinar License

              Must purchase a Webinar plan (https://zoom.us/webinar) of 100, 500, 1000, 3000, 5000, or 10000

              participants

       Zapier works in the background, connecting your payment processing app to Zoom automatically. The trigger

       event in Zapier will be a new order or payment from your payment collection app. For example, the "New

       Order" trigger in Eventbrite or the "Successful Sale" Trigger in PayPal. That means that every time a successful
                                                                                                                            /
                                  Case order
                                       3:20-cv-07506             Document
                                             is captured, Zapier will               3-2 Filed
                                                                      kick off the automated       10/26/20 Page 6 of 6
                                                                                             workflow.

                                           Then, you'll set an Action event to "Create Registrant" in Zoom. By clicking "Use this Zap" below, you'll be

                                           guided through the setup of this workflow step-by-step.


                                                                             Add Zoom webinar registrants from new successful PayPal
                                                                                                                                                          Use this Zap (https
                                                                             sales



                                                                             Create Zoom webinar registrants from new Eventbrite
                                                                                                                                                          Use this Zap (https
                                                                             orders

                                                                                   See more Zoom (https://zapier.com/apps/zoom/integrations?
                                                        utm_medium=partner_api&utm_source=widget&utm_campaign=Widget) integrations powered by



                                           If you are still having difficultly setting up Zoom's Zapier integration, please submit a ticket (/hc/en-

                                           us/requests/new).




                                           Was this article helpful?      👍 (/hc/en-us/signin?return_to=https%3A%2F%2Fsupport.zoom.us%2Fhc%2Fen-us%2Farticles%2F205260649-How-To-Use-Zapier)
                                                                                 👎 (/hc/en-us/signin?return_to=https%3A%2F%2Fsupport.zoom.us%2Fhc%2Fen-us%2Farticles%2F205260649-How-To-Use-Zapier)




About                                Download (https://zoom.us/download)              Sales                                     Support                               Language
(https://zoom.us/about)                                                               (https://zoom.us/contactsales)            (http://support.zoom.us)
                                     Meetings Client                                                                                                                English
Zoom Blog                            (https://zoom.us/download#client_4meeting)       1.888.799.9666                            Test Zoom
(http://blog.zoom.us/)               Zoom Rooms Client                                (tel:1.888.799.9666)                      (https://zoom.us/test)
Customers                            (https://zoom.us/download#room_client)           Contact Sales                             Account
(https://zoom.us/customer/all)       Zoom Rooms Controller                            (https://zoom.us/contactsales)            (https://zoom.us/account)
Our Team                             (https://zoom.us/download#room_controller)       Plans & Pricing                           Support Center
(https://zoom.us/team)               Browser Extension                                (https://zoom.us/pricing)                 (http://support.zoom.us)
Why Zoom                             (https://zoom.us/download#chrome_ext)            Request a Demo                            Live Training
(https://zoom.us/zoomisbetter)       Outlook Plug-in                                  (https://zoom.us/livedemo)                (https://zoom.us/livetraining)
Features                             (https://zoom.us/download#outlook_plugin)        Webinars and Events                       Feedback
(https://zoom.us/feature)            iPhone/iPad App                                  (https://zoom.us/events)                  (https://zoom.us/feed)
Careers                              (https://zoom.us/download#client_iphone)                                                   Contact Us
(https://zoom.us/careers)            Android App                                                                                (https://zoom.us/contact)
Integrations                         (https://zoom.us/download#mobile_app)                                                      Accessibility
(https://zoom.us/integrations)                                                                                                  (https://zoom.us/accessibility)
Partners                                                                                                                        Privacy and Security
(https://zoom.us/partners)                                                                                                      (https://zoom.us/docs/en-
Resources                                  (http://blog.zoom.us/)           (http://www.linkedin.com/company/2532259)                   (http://www.twitter.com/zoom_us)
                                                                                                                                us/privacy-and-security.html)
(https://zoom.us/resources)                                                                                                         (http://status.zoom.us)
Press (https://zoom.us/press)



                                                              (http://www.youtube.com/zoommeetings)
                          Copyright ©2020 Zoom Video Communications,                                                        (https://www.facebook.com/zoomvideocommunications)
                                                                     Inc. All rights reserved. Legal Policies (https://zoom.us/legal) About Ads (https://zoom.us/privacy)




                                                                                                                                                                                           /
